DETAILED ACTION
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant’s claim recites “an inclined portion that is arrangement downstream of the feeding roller …being inclined with respect to the feeding direction” on lines 5-7 and in the last clause, relating to the restriction member, recites “the first position being set downstream of the inclined portion in the feeding direction, the second position being set upstream of the inclined portion in the feeding direction”.  With these phrases, it is unclear as to what the applicant considers to be the feeding direction.  The first instance thereof seems to relate to a horizontal direction, where the latter seems to be a direction which is flux, at which point it is unclear as to which ray in the direction the inclined portion is inclined with respect to.
Further, as shown in figures 7a and 7c, the restriction member is never actually downstream or upstream of the inclined portion when using the inclined portion as the feeding direction.  
Regarding claim 12, it isn’t understood of the claimed first and second movable member are able to be moved, or even required to be moved.  While there is disclosure calling it a movable member and that it has an open and closed position, it’s not clear as to what those positions actually are as there is only a singular position shown.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US Pat No 6,375,183).
Regarding claims 1 and 14, as best understood, Inoue discloses a feeding apparatus, comprising:
a feeding roller (3 or 118) that comes in contact with one of stacked printing media and feeds the printing medium;
a support member (41 or 123) that supports the feeding roller;
an inclined portion (2 or 26) that is arranged downstream of the feeding roller in a feeding direction in which the printing medium is fed, the inclined portion being inclined with respect to the feeding direction; and
a restriction member (44 or 125) that is arranged downstream of the feeding roller in the feeding direction, the restriction member being capable of coming in contact with the printing medium fed by the feeding roller, 
wherein the restriction member is provided independently from the support member and is capable of moving between a first position and a second position, the first position being set downstream of the inclined portion in the feeding direction, the second position being set upstream of the inclined portion in the feeding direction (e.g. shown in figure 1 or 12).
*Please note these numbers given to denote each element are provided across embodiments where it is understood that each embodiment discloses the claimed invention.

Regarding claim 2, Inoue discloses the restriction member is moved from the first position to the second position by displacement of the feeding roller and the support member as a function of a decrease of a stacking amount of the printing medium (e.g. when feeding sheets of high rigidity, as the stack size decreases the sheets will more easily cause the restriction member to move to the second position).
Regarding claim 3, Inoue discloses the restriction member includes a shaft portion (4 or 122) supported by a bearing independent from the support member (e.g. not directly attached thereto), and the restriction member moves from the first position to the second position by pivoting about the shaft portion.
Regarding claim 6, Inoue discloses during feeding of the top one of the stacked printing media by the feeding roller, in a vertical direction, the restriction member is positioned in substantially the same position in which the feeding roller comes in contact with the printing medium or positioned higher than the position in which the feeding roller comes in contact with the printing medium (e.g. shown in figure 12).
Regarding claim 7, Inoue discloses the restriction member includes a pair of restriction members arranged in symmetric positions about the feeding roller in a direction crossing the feeding direction of the printing medium (shown in figure 7).
Regarding claim 8, Inoue discloses the pair of restriction members are away from each other.
Regarding claim 12, Inoue discloses a first movable member (9 and 127) that is opened and closed by a leading end of the printing medium downstream of the inclined portion in the feeding direction, wherein the first movable member includes a guide surface in an area corresponding to a vicinity of a center portion of the printing medium in a direction crossing the feeding direction.
Regarding claim 13, Inoue discloses the guide surface is an inclined surface converged toward downstream of the inclined portion in the feeding direction.

Allowable Subject Matter
Claims 4, 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art disclose each and every claimed feature relating to the engagement between the support member and restriction member; and the third position of the restriction member which is based on the width size of sheets to be fed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art discloses similar sheet feeding devices to what is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619